UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wenn eee n nem nme nee enna men aeee x
JEROME ANDERSON,

Plaintiff,

 
  

 

2/6/29
v. : ORDER

SGT. ROBERT OSBORNE; C.O. MATTHEW 17 CV 539 (VB)
ERNST; C.O. JAMES HENNIG; C.O. ROBERT _ :

SNEDEKER; C.O. JOSE MOREL; C.O.

WARREN FREEMAN; and C.O.

CHRISTOPHER DILLON,

Defendants.
a x

 

The Court held an on-the-record conference today at which plaintiffs counsel and defense
counsel appeared in person. Accordingly, it is HEREBY ORDERED:

1. Defendants’ motion in limine is GRANTED IN PART inasmuch as it seeks to
preclude plaintiff from raising a Fourth Amendment claim at trial.

2. Defendants’ motion in limine is DENIED AS MOOT inasmuch as it seeks to
preclude plaintiff's use at trial of documents respecting his disciplinary appeal, Article 78
proceeding, and grievance submissions. The parties resolved at the conference this portion of
defendants’ motion.

3. Defendants’ motion in limine is DENIED WITHOUT PREJUDICE inasmuch as it
seeks to preclude plaintiff from presenting certain exhibits or documents at trial. Plaintiff's
counsel has agreed to provide defense counsel a detailed list containing all exhibits plaintiff
intends to present at trial.

4, The clerk is instructed to terminate the motion. (Doc. #128).
5. Jury selection and trial is scheduled for February 10, 2020, at 9:30 a.m.

Dated: February 5, 2020
White Plains, NY

SO ORDERED:

Vr

Vincent L. Briccetti
United States District Judge

 
